C. Johnson, J.
¶53 (dissenting) — The majority in this case holds that prior acts of domestic violence “are admissible in order to assist the jury in judging the credibility of a recanting victim.” Majority at 186. Unfortunately, this language ignores the express prohibition of the rule and opens wide a door we have previously opened only in a narrow set of circumstances. The purpose of ER 404(b) is to prevent a jury from convicting a defendant based on propensity or character evidence. We have long warned of the potential risk this type of evidence has in prejudicing the defendant and to be aware of situations “ ‘where the minute peg of relevancy will be entirely obscured by the dirty linen hung upon it.’ ” State v. Smith, 106 Wn.2d 772, 774, 725 P.2d 951 (1986) (quoting State v. Goebel, 36 Wn.2d 367, 379, 218 P.2d 300 (1950)); see also State v. Saltarelli, 98 Wn.2d 358, 362, 655 P.2d 697 (1982) (holding that because of the *196high potential for risk of prejudice, evidence of prior bad acts must be closely scrutinized and admitted only if certain criteria are met). This case presents an example of why this prohibition exists, especially where the prior bad acts of the defendant were admitted to impeach the victim testifying at trial.
¶54 The majority here validates the admission of evidence of the defendant’s prior bad acts through the testimony of the victim, who denies the incident occurred. Under the evidence presented at trial, the inescapable conclusion is that the defendant was convicted solely on the basis of past bad acts — exactly what ER 404(b) prohibits. The Court of Appeals recognized this and correctly held that the trial court erred in admitting evidence of prior bad acts to show the victim’s state of mind at the time of the threat and erred in instructing the jury to consider the prior bad acts to assess the victim’s credibility. State v. Magers, noted at 134 Wn. App. 1061, 2006 Wash. App. LEXIS 1967. The court correctly recognized the limited scope of exceptions to ER 404(b) evidence and the risk of this type of evidence prejudicing the right to a fair trial unless precautions are taken. In overruling the Court of Appeals, the majority’s approach allows the exceptions to swallow the rule. The proper approach is to maintain narrow exceptions. “A trial court must always begin with the presumption that evidence of prior bad acts is inadmissible.” State v. DeVincentis, 150 Wn.2d 11, 17, 74 P.3d 119 (2003). That is what ER 404(b) expressly commands. Admissibility should be allowed only after recognizing that one of the narrow exceptions applies and that protections are in place and where the trial court balances the probative value of the evidence carefully with its prejudicial effect.
¶55 In this case, the trial court found, under what the judge believed to be the controlling precedent of State v. Grant, 83 Wn. App. 98, 920 P.2d 609 (1996), that Magers’s previous convictions and prior violent history had great probative value to the extent that the evidence explained the dynamics of the domestic violence relationship and why *197the victim was giving inconsistent statements. Report of Proceedings at 178-80. In Grant, the trial court found that evidence of prior assaults by the defendant against the victim was more probative than prejudicial and allowed this evidence to come in as part of the defendant’s testimony.4 Generally, this type of evidence is allowed only to help prove the act in question actually occurred, but the trial court here found it was admissible under ER 404(b) to assess the victim’s credibility. Where evidence is used to assess credibility rather than used to prove the act was done under ER 404(b), the evidence is certainly less relevant and should weigh significantly less in the trial court’s balancing test. This type of evidence is highly prejudicial, and its admission at trial should be allowed only in the narrowest set of circumstances.
¶56 The court in Grant noted that “[e]xpert testimony would have shown that the consequences of domestic violence often lead to seemingly inconsistent conduct on the part of the victim”; however, it failed to require this step be taken. Grant, 83 Wn. App. at 109. In domestic violence cases, an expert witness can objectively explain the dynamics of the violent relationship and, taken with all the evidence, would allow the jury to decide if this type of relationship actually existed in each case and explain why there may be inconsistencies in the victim’s testimony. The expert’s testimony then establishes the probative value of the prior violence between the defendant and the victim, in that the victim, based on the nature of the abusive relationship, will often change their story. Only then may a trial judge properly conduct the ER 404(b) balancing test on the record. It is not self-evident why a victim involved in an abusive relationship may often change their testimony; expert testimony is necessary to establish why, in the context of the victim’s relationship with the defendant, *198these inconsistencies may exist. Without these safeguards giving proper weight to the victim’s inconsistent statements, the reasoning of the majority here could apply to a broad range of assault cases where a victim may give inconsistent statements. Because the reason for admitting the evidence was primarily to explain inconsistent statements of the victim, without the trial court first establishing a domestic violence relationship existed, the admission of prior bad acts under ER 404(b) was in error.
¶57 A defendant is on trial only for actions taken in the current case, not for wrongful acts that may have occurred in the past. ER 404(b) has historically been a mechanism to ensure that the jury convicts a defendant based only on evidence proving the commission of the crime charged. A person should not be convicted based on being the type of person who is likely to commit crimes. The State is required to prove, beyond a reasonable doubt, that this person committed this crime. The Washington Constitution ensures this by guaranteeing criminal defendants a fair and impartial trial; inherent in this right is the presumption of innocence and that their guilt be proved beyond a reasonable doubt. Const, art. I, §§ 3, 22. By generally allowing admission of highly prejudicial evidence of prior bad acts to be admitted at trial, the jury has a much higher likelihood of convicting an innocent defendant because of other crimes or bad acts committed in the defendant’s past. ER 404(b) protects against this type of prejudicial and biased trial.
¶58 I agree with the majority that defendant’s prior acts of domestic violence involving the defendant and the crime victim may, in some cases, be properly admissible to assist the jury in assessing the victim’s credibility; however, the majority fails to require necessary safeguards. Before this type of evidence is admitted, expert testimony should be required to explain to the jury the distinct dynamics of a domestic violence relationship. Further, we have always been explicit in our requirement that a probative versus prejudicial balancing test should be conducted on the record before allowing admission of prior bad acts. State v. Wade, *199138 Wn.2d 460, 463, 979 P.2d 850 (1999) (“The court must determine the purpose of the evidence, find the evidence to be materially relevant, and balance its probative value against the potential for unfair prejudice.” (citing Sal-tar elli, 98 Wn.2d at 362)). We should continue to emphasize the constriction of any exception to ER 404(b).
¶59 The balancing test must be thoughtfully and carefully conducted on the record, and if there is any doubt as to its admission, the scale should be tipped in favor of the exclusion of evidence. Admission of this type of evidence should be allowed only guardedly and only in a narrow set of circumstances after careful consideration. The majority unfortunately disregards the cautionary instructions from our previous cases.
Conclusion
¶60 The Court of Appeals should be affirmed and any evidence of prior bad acts should not be admitted to assess the victim’s credibility at trial unless the State has established the existence of a domestic violence relationship through the use of expert testimony and the trial court conducts an ER 404(b) probative versus prejudicial balancing test on the record.
Sanders and Chambers, JJ., concur with C. Johnson, J.

 The Court of Appeals in Grant held that although these prior bad acts may not have been admissible under ER 609(a) as found by the trial court, they were admissible under ER 404(b) and thus any error in admission was harmless. Grant, 83 Wn. App. 98.